         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JESSICA DENSON                            Civil Action No. 18-cv-2690 (JMF)

                              Plaintiff,
                                           MEMORANDUM OF LAW IN
               v.                          OPPOSITION TO DEFENDANT’S
                                           MOTION TO CONFIRM ARBITRATION
 DONALD J. TRUMP FOR PRESIDENT,            AWARDS AND IN SUPPORT OF CROSS-
 INC.                                      MOTION TO VACATE AWARDS

                             Defendant.


THE LAW OFFICE OF DAVID K. BOWLES, PLLC
David K. Bowles
14 Wall Street, 20th Floor
New York, New York 10005
Tel. (212) 390-8842
Fax (866) 844-8305
David@LawDKB.com

THE LAW OFFICE OF MAURY B. JOSEPHSON, P.C.
Maury B. Josephson
626 RXR Plaza
Uniondale, New York 11556
Tel. (516) 343-0090
Fax (516) 977-1315
Email: mbjlaw@verizon.net

Attorneys for Plaintiff Jessica Denson
            Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 2 of 24



                                                  TABLE OF CONTENTS

I.          PRELIMINARY STATEMENT ....................................................................................... 1 

II.         FACTS AND PROCEDURAL HISTORY ....................................................................... 4 

III.        ARGUMENT .................................................................................................................. 10 

      a.             The Court Lacks Subject Matter Jurisdiction .......................................................... 10 

      b.             The Court Should Abstain Due to Parallel State Court Litigation........................... 12 

               1.        The State Court Action Was Filed First ............................................................. 14 

               2.        There Is No Res ................................................................................................. 15 

               3.        The Convenience of The Forums Is Not A Factor ............................................. 15 

               4.        State Law Provides the Rule of Decision .......................................................... 15 

               5.        There Is A Danger of Piecemeal Litigation ....................................................... 15 

               6.        The State Action Adequately Protects the Campaign’s Rights ......................... 16 

      c.             Confirmation Of The Awards Should Be Denied; Instead, They Both Should Be
                     Vacated………………………………………………………………………….…16 

               1.        Arbitrator Kehoe’s Awards Exceeded His Authority ........................................ 16 

               2.        The Awards Violate Public Policy..................................................................... 18 

IV.         CONCLUSION ............................................................................................................... 21 




                                                                    ii
             Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 3 of 24



                                                   TABLE OF AUTHORITIES




Cases 
Colorado Energy Mgt., LLC v. Lea Power Partners, LLC, 114 AD3d 561, 564 (1st Dept 2014) ... 17
Colorado River Water Conservation Dist. v. United States, 424 U.S. 800 (1976)................ 2, 12, 15
Cong. Talcott Corp. v. Roslin, No. 95 CIV. 7698LAP, 1996 WL 499337, at *2 (S.D.N.Y. Sept. 4,
  1996) ............................................................................................................................................ 13
Consolidated Edison v. Utility Workers' Union of Am., No. 95-cv-1672, 1996 U.S. Dist. LEXIS
  9182, at *6 (S.D.N.Y. July 3, 1996) (also available on Westlaw at 1996 WL 374143) .............. 19
Correspondent Servs. Corp. v. First Equities Corp. of Fla., 442 F.3d 767, 769 (2d Cir. 2006) 11, 12
D.A. Osguthorpe Family P'ship v. ASC Utah, Inc., 705 F.3d 1223, 1235 (10th Cir. 2013) ............ 13
Denson v. Donald J. Trump for President, Inc., Index No. 101616/17 ....................................passim
Diapulse Corp. of America v. Carba, Ltd., 626 F.2d 1108, 1110 (2d Cir. 1980) ............................ 18
Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 63 (2d Cir.
  2009) ................................................................................................................................ 10, 12 n.3
Fahnestock & Co. v. Waltman, 935 F.2d 512, 515 (2d Cir. 1991) ................................................... 17
First Keystone Consultants, Inc. v. Schlesinger Elec. Contractors, Inc., 862 F. Supp. 2d 170, 182
  (E.D.N.Y. 2012) ........................................................................................................................... 13
Harry Hoffman Printing, Inc. v. Graphic Commc'ns Int'l Union, Local 261, 912 F.2d 608, 611 (2d
  Cir. 1990) ..................................................................................................................................... 10
Help Me See, Inc. v. Wonderwork, Inc. for Poor, Inc., 157 A.D.3d 455, 455 (1st Dep’t 2018) ...... 14
Melun v. Strange, 898 F. Supp. 990, 992 (S.D.N.Y. 1990) ............................................................. 17
Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14 (1983) ....................... 12-13
Perpetual Sec., Inc. v. Tang, 290 F.3d 132, 136 (2d Cir. 2002) ....................................................... 10
United Paperworkers Int'l Union v. Misco, Inc., 484 U.S. 29, 43 (1987) ....................................... 18
Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) ...................................................................... 11, 12
Vermont v. MPHJ Tech. Invs., LLC, 803 F.3d 635 (1st Cir. 2015) ..…………………………..11 n.4
W.R. Grace & Co. v. Local Union 759, Int’l Union of United Rubber Workers, 461 U.S. 757, 766
  (1983) ........................................................................................................................................... 18
Statutes 
28 U.S.C. §1332 ............................................................................................................................... 11
28 U.S.C. §2201 ........................................................................................................................... 1, 11
Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e-3(a) .................................................. 19
Federal Arbitration Act, 9 U.S.C. §1, et seq. ................................................................................. 1, 9
New York State Human Rights Law, Executive Law §296(7) ........................................................ 18
New York City Human Righst Law, NYC Admin. Code §8-107(7)................................ 6, 15,19, 20

Rules 
CPLR 7503 ………………………………………………………………………………………....5
CPLR 7510, 7511....................................................................................................................... 13-17




                                                                         iii
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 4 of 24



I.     PRELIMINARY STATEMENT

       Plaintiff Jessica Denson (“Ms. Denson” or “Plaintiff”), through the undersigned

attorneys, respectfully submits this Memorandum of Law in opposition to the motion of Donald

J. Trump for President, Inc. (the “Campaign” or “Defendant”) to confirm arbitration awards

entered in an arbitration proceeding before Arbitrator L. Paul Kehoe, appointed by the American

Arbitration Association (“AAA”), titled Donald J. Trump for President, Inc. v. Jessica Denson,

AAA Case No. 01-17-0007-6454 (the “Arbitration”). Ms. Denson also submits this

Memorandum in support of her cross-motion to vacate the awards at issue – a point that the

Court should only reach if it finds it has subject matter jurisdiction and declines to abstain from

considering the Campaign’s motion to confirm for the reasons set forth below.

       Initially, Ms. Denson respectfully submits that this Court lacks subject matter jurisdiction

over the motion to confirm, and this action overall. Subject matter jurisdiction is lacking

because neither the Federal Arbitration Act (“FAA”), 9 U.S.C. §1, et seq. nor the Declaratory

Judgment Act (“DJA”), 28 U.S.C. §2201, provides an independent basis for federal jurisdiction,

and the pro se complaint filed by Ms. Denson does not establish any other basis for federal

question or diversity jurisdiction.

       Further, to the extent the Court finds it has subject matter jurisdiction, Ms. Denson urges

the Court to abstain from considering the Campaign’s motion to confirm. The Court should

abstain in consideration of Ms. Denson’s pre-existing motion to vacate the same awards, brought

on December 4, 2018 by Order to Show Cause in the state court action titled Denson v. Donald

J. Trump for President, Inc., Index No. 101616/17 (Supreme Court, New York County, Justice

Arlene Bluth presiding) (the “State Court Action”). At the time Ms. Denson moved to vacate in

the State Court Action, this federal action had been dismissed and closed. A hearing on her

motion to vacate is scheduled for January 29, 2019. Ms. Denson’s State Court motion to vacate
             Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 5 of 24



raises the same issues that will be before this Court on the Campaign’s motion to confirm and

her cross-motion to vacate in the event the Court declines to abstain. All considerations pertinent

to the Colorado River doctrine favor this Court’s abstention.

        On the merits – if the Court reaches them – the Campaign’s motion to confirm should be

denied and Ms. Denson’s cross-motion to vacate should be granted. Ms. Denson does not deny

nor does she seek to evade this Court’s August 30, 2018 order (the “Federal Court Order”) that

she must arbitrate her claims of invalidity, on various legal theories, of the confidentiality and

non-disparagement agreement (“NDA”) she signed as a condition for becoming a Campaign

worker. She is preparing to do so in a class arbitration she intends to file with the AAA. The

fallacy inherent in the Trump Campaign’s motion to confirm is that the Federal Court Order

specifically directed her to raise invalidity of the NDA in the Arbitration being conducted by

Arbitrator Kehoe. The Federal Court Order says nothing of the kind, it just says she must

arbitrate.

        Arbitrator Kehoe’s awards should be denied confirmation, and should be vacated, for at

least three reasons. First, the awards should be vacated because Arbitrator Kehoe exceeded his

authority by continuing to arbitrate a dispute even after a court of competent jurisdiction, i.e.

Justice Bluth, by her Order dated August 7, 2018 in the State Court Action, held the subject

matter of Ms. Denson’s state law claims, including sex discrimination and harassment, to be non-

arbitrable under the NDA’s terms. The Campaign’s Demand for Arbitration leaves no doubt that

it too arises from the same subject matter and is also non-arbitrable. The Demand alleges as the

sole basis for liability that Ms. Denson “breached her obligations [pursuant to the NDA] by

publishing certain confidential information and disparaging statements in connection with a

lawsuit she filed against [the Campaign] in New York Supreme Court.”




                                                  2
           Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 6 of 24



       This Court has already held that there is no inconsistency between the Federal Court

Order and Justice Bluth’s decision and indeed there is none. Application of Justice Bluth’s order

to hold the dispute raised by the Campaign in the Arbitration non-arbitrable under the terms of

the NDA does not in any sense disturb the requirement of the Federal Court Order that Ms.

Denson arbitrate her claim of the NDA’s invalidity – at such time as she chooses to do so. In

contrast, Arbitrator Kehoe’s continued arbitration of a dispute found by a court of competent

jurisdiction to be non-arbitrable exceeded his authority, and the resulting awards should be

vacated.

       Second, the awards should be vacated because Ms. Denson did not at any time seek a

decision on the NDA’s validity from Arbitrator Kehoe. Instead, the Arbitrator again exceeded

his authority by raising the issue sua sponte. On September 7, 2018, Ms. Denson submitted a

letter to the AAA to inform Arbitrator Kehoe of Justice Bluth’s non-arbitrability decision and

provide him with a copy of it. Arbitrator Kehoe’s initial award transmogrified that simple

transmittal into a challenge to the NDA’s validity. Then Arbitrator Kehoe chastised Ms. Denson

for failing to submit any law or argument to support her claim of invalidity – hardly a surprise

since she never submitted such a claim to him. To top things off, based on the absence of such

law or argument, and supplying no authority or justification of his own, Arbitrator Kehoe held

the NDA to be valid and enforceable. Arbitrator Kehoe did nothing less than invent a dispute not

before him, then bent over backwards to decide the dispute in the Campaign’s favor. It is hard to

imagine a clearer case of an arbitrator exceeding his authority.

       Third, the awards should be vacated because they violate public policy. Federal courts,

including the Supreme Court and Second Circuit Court of Appeals, and New York state courts

(the NDA provides for the application of New York law) all recognize, as an exception to the




                                                 3
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 7 of 24



high level of deference provided to arbitration awards generally, that an arbitration award that

violates public policy must not be enforced. In this case the Campaign’s Demand for Arbitration

makes clear that the Arbitration’s sole purpose is to retaliate against and impose pecuniary

liability on Ms. Denson for bringing a suit alleging sex discrimination and harassment – that by

doing so, Ms. Denson violated the NDA by “publishing certain confidential information and

disparaging statements.” Well accepted and deep-rooted public policy, reflected in multiple,

explicit statutory provisions on the federal, state and local levels, prohibit such retaliation.

Arbitrator Kehoe’s awards, in contrast, specifically authorize and reward such unlawful

retaliation and should be vacated as public policy violations.

II.    FACTS AND PROCEDURAL HISTORY

       The procedural history begins with the State Court Action. Ms. Denson filed the State

Court Action with a pro se complaint (the “Complaint”). Declaration of David K. Bowles

(“Bowles Dec.”) Exhibit (“Ex.”) 1.1 The Complaint, arising largely under NYCHRL, alleges

that officers of the Campaign discriminated against Ms. Denson based on sex and imposed a

hostile work environment on her. The Complaint also asserts common law claims, including

defamation.

       In response to the State Court Action, the Campaign filed a Demand for Arbitration with

the AAA, contending that by filing a sex discrimination and harassment suit, Ms. Denson had

disparaged the Campaign and disclosed its confidential information in violation of the NDA.

Bowles Dec. Ex. 2. Although the NDA provides for its governance by New York law, the

Campaign failed to serve the Demand in the manner required by the New York Civil Practice




1
 Ms. Denson thereafter amended the Complaint. The amendments are not relevant to the
matters under consideration by the Court.



                                                   4
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 8 of 24



Law and Rules (“CPLR”) 7503 – i.e. as if it were a summons. Declaration of Jessica Denson

(“Denson Dec.”) at ¶ 4.

       The Demand shows on its face that the State Court Action and the Arbitration arise from

the same subject matter – her claims of sex discrimination and harassment, and her common law

employment claims. The Demand for Arbitration plainly states that the Campaign had sued Ms.

Denson in arbitration for bringing the State Court Action:

               Respondent breached confidentiality and non-disparagement
               obligations contained in a written agreement she executed during
               her employment with claimant Donald J. Trump for President, Inc.
               She breached her obligations by publishing certain confidential
               information and disparaging statements in connection with a
               lawsuit she filed against claimant in New York Supreme Court.
               Claimant is seeking compensatory damages, punitive damages; and
               all legal fees and costs incurred in connection with this arbitration.

Bowles Dec. Ex. 2 at Exhibit A thereto (emphasis added).

       On March 19, 2018, the Campaign filed a motion to compel arbitration and stay the State

Court Action. The Campaign filed this motion before Justice Bluth in the State Court Action.

Bowles Dec. Ex. 3. Ms. Denson opposed such motion pro se, but, as shown by the timeline

below, the Campaign continued to pursue the arbitration despite the pending decision as to

arbitrability before the State Court.

       Ms. Denson also filed a pro se complaint in the instant action on March 26, 2018, seeking

a declaratory judgment holding the NDA to be invalid and unenforceable. Docket Entry (“DE”)

No. 1. The NDA did not require Ms. Denson to pursue her invalidation claims in arbitration ab

initio. A copy of the NDA is provided at Bowles Dec. Ex. 4.2 Rather, Section 8(b) permits the




2
 Notably, the NDA provided to Ms. Denson (Bowles Aff. at Ex. 4) differs from the NDA
provided by the Campaign (Declaration of Lawrence S. Rosen (“Rosen Aff.”) at Ex. A) in one
important respect: the NDA from the Campaign is exectuted by the Campaign. Ms. Denson



                                                 5
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 9 of 24



Campaign to elect whether such a claim must be arbitrated. The Campaign elected to require

arbitration and, on June 4, 2018, moved to compel arbitration of Ms. Denson’s invalidation

claims and dismiss the instant action. DE Nos. 8-13.

        On August 9, 2018, Justice Bluth issued a decision and order in the State Court Action

emphatically rejecting the Campaign’s motion to compel arbitration of Ms. Denson’s claims

therein. Bowles Dec. Ex. 5 (the “State Court Order”). The State Court Order noted that the

NDA’s arbitration clause at issue is narrow, permitting the Campaign to sue only over five

specific kinds of conduct by Ms. Denson, and cannot preclude her claims of sex discrimination

and harassment prohibited by NYCHRL and other common law claims relating to her

employment from being pursued in court. State Court Order at 2-3. 3 As the state court noted,

the arbitration clause “does not require arbitration for any ‘dispute between the parties’ or even

‘any dispute arising out of plaintiff’s employment.’” Id. at 3.

        Justice Bluth concluded, “[t]here is simply no way to construe this arbitration clause in

this agreement to prevent plaintiff from pursing harassment claims in court . . . The clause cannot

be interpreted to apply to plaintiff’s affirmative claims arising out of her employment.” Decision

at 3-4 (emphasis in original). The state court further concluded that the arbitrator did not, in this

matter, get to decide arbitrability, stating:

                It isn’t even a close question. The narrow arbitration clause, which
                only applies to the narrow agreement, simply does not cover the
                claims asserted in this case. Defendant’s behavior, which is the
                subject of this litigation, is not subject to arbitration; only



never received or saw a signed copy of the NDA before this series of lawsuits began. Denson
Dec. at ¶ 12.
3
  The “five prohibited acts” were “no disclosure of confidential information, no disparagement,
no competitive services, no competitive solicitation and no competitive intellectual property
claims.” Id. at 3.



                                                  6
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 10 of 24



               plaintiff’s behavior as it relates to those five categories can be
               arbitrated.

State Court Order at 4.

       The state court thereupon denied Campaign’s motion to compel arbitration. Accordingly,

Ms. Denson believed, reasonably enough, that her case – including any claim that she somehow

did something wrong just by filing it – would continue in the state court.

       Nevertheless, the Campaign continued the Arbitration without Ms. Denson’s

participation. It did so even though the Arbitration is part and parcel of the Action and its

subject matter, since the Arbitration seeks to do nothing more than impose liability on Ms.

Denson for raising the subject matter covered by the Action, including sex discrimination and

harassment.

       On August 30, 2018, this Court issued the Federal Court Order, holding that Ms. Denson

must pursue her invalidation claims with respect to the NDA in arbitration and entering an order

compelling arbitration and dismissing the instant action. This Court did not, however, compel or

direct Ms. Denson to bring her invalidation claims within the confines of the Arbitration being

conducted by Arbitrator Kehoe. To the contrary, the Court found no inconsistency between its

direction that Ms. Denson pursue her invalidation claim in arbitration and Justice Bluth’s finding

that the subject matter of the State Court Action (and hence, the Arbitration) is non-arbitrable.

       In the meantime, Ms. Denson – still pro se – continued to trust that she would not be

compelled to arbitrate the subject matter of the State Court Action (including the Arbitration),

and that the state court would allow her to continue in open court, a belief the State Court Order

vindicated and with which the Federal Court Order did not interfere. Denson Dec. ¶¶ 4-8, 11.

Accordingly, she – still acting pro se – continued to refuse to participate in the Arbitration. Id.




                                                  7
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 11 of 24



       At the same time, remarkably, but not surprisingly, it appears that the Campaign did its

best to keep Ms. Denson in the dark about its continuation of the Arbitration. A document

obtained from the Arbitration, dated August 20, 2018, indicates that Arbitrator Kehoe had

“denied . . . an application by Claimant [the Campaign] that its written application for an award

not be provided to Respondent [Ms. Denson].” Bowles Dec. Ex. 6, first paragraph (emphasis

added). Notably, this August 20 order is 11 days after the State Court Order that the matters

asserted by Ms. Denson were not arbitrable. Id. At the same time, the Campaign did not await

the Federal Court Order to proceed with the Arbitration, as it made its application for an award

on July 23, 2018. Id. (affidavit is support of application dated July 23, 2018).

       Ms. Denson, becoming aware of the continuing arbitration, wrote the AAA on September

7, 2018, and forcefully objected, stating:

               Apparently, [the Campaign] has carried on a threatening and
               wasteful proceeding over the past several months, for which they
               claim I bear the cost and by which they have attempted to obtain
               judgement without my knowledge of the underlying application . .
               .. None of these proceedings . . . should have occurred.

Bowles Dec. Ex. 7.

       The Arbitrator ignored Ms. Denson’s objection and, on October 19, 2018, issued a partial

award (the “Partial Award”). Bowles Dec. Ex. 8. Rather than taking Ms. Denson’s pro se letter

as an invitation to caution, the Arbitrator used it as a pretext for subjecting her to an exceptional

negative finding on an issue she did not raise in the Arbitration (and that the Campaign does not

appear to have raised either): that the NDA is a valid and enforceable agreement. To do this,

Arbitrator Kehoe completely misread and misused Ms. Denson’s September 7 letter, stating:

       Although it does not expressly do so, I will consider Respondent’s letter of
       September 7, 2018 as raising the claim that she asserted in the Federal Action,
       i.e., that the Agreement “is void and unenforceable.” . . . respondent has not
       submitted any law or argument that would support a finding by me that the




                                                  8
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 12 of 24



        Agreement “is void an unenforceable.” I find that the Agreement is valid and
        enforceable.

Partial Award at 3.

        This is remarkably misleading, since Ms. Denson’s September 7 letter offered no

argument about the NDA’s validity or enforceability. Arbitrator Kehoe even used that fact

against her by inventing the pretext that Ms. Denson had asserted the argument but then offered

no support for it. Arbitrator Kehoe astonishingly used a straw-man tactic to maneuver a dispute

that Ms. Denson had not put before him (nor had, for that matter, the Campaign) in order to rule

against her. Partial Award at 3.

        On December 4, 2018, Ms. Denson moved by Order to Show Cause in the State Court

Proceeding to vacate the Partial Award and any subsequent award that might be issued in the

Arbitration. A copy of the Order to Show Cause, as signed by Justice Bluth, is provided at

Bowles Dec. Ex. 9. On December 11, 2018, Arbitrator Kehoe issued a Final Award in the

Arbitration. Bowles Dec., Ex. 10. On December 12, 2018, counsel for Ms. Denson notified the

state court of the Final Award and requested that it be vacated along with the Partial Award in

accordance with the Order to Show Cause and for the reasons submitted by Ms. Denson in

support of the Order to Show Cause. Bowles Dec., Ex. 11. On December 21, 2018, the

Campaign filed the instant motion, before this Court, to confirm the Partial and Final Awards

issued in the Arbitration.

        For the reasons set forth in this Memorandum, and in the accompanying declarations and

exhibits, this Court should deny the Campaign’s motion and dismiss the action on the ground

that it lacks subject matter jurisdiction or, to the extent the Court finds it has jurisdiction, it

should abstain from considering the motion since the same issues are already under consideration

in previously filed, parallel state court proceedings. In the event the Court declines to abstain




                                                    9
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 13 of 24



and reaches the merits, it should deny the motion to confirm and grant Ms. Denson’s cross

motion to vacate Arbitrator Kehoe’s awards.

III.   ARGUMENT

       a.      The Court Lacks Subject Matter Jurisdiction

       The Court lacks subject matter jurisdiction over this matter, because the Federal

Arbitration Act (“FAA”), 9 U.S.C. §1, et seq. does not independently confer jurisdiction, and

there is no federal question or diversity jurisdiction here. The Court should therefore deny the

Campaign’s motion and dismiss this action.

       The Second Circuit has determined that the FAA does not independently confer

jurisdiction on the federal courts:

       [W]e have consistently held that Congress did not intend the [FAA] as a grant of
       jurisdiction. There must be an independent basis of jurisdiction before a district
       court may entertain petitions under the Act.

Harry Hoffman Printing, Inc. v. Graphic Commc'ns Int'l Union, Local 261, 912 F.2d 608, 611

(2d Cir. 1990) (denying jurisdiction under FAA but sustaining jurisdiction under another statute

not relevant here). In Durant, Nichols, Houston, Hodgson & Cortese-Costa P.C. v. Dupont, 565

F.3d 56, 63 (2d Cir. 2009), for example, following Harry Hoffman Printing, the Second Circuit

noted that the district court had erred in assuming federal question jurisdiction for a judgment

affirming an arbitration award, confirming that the FAA does not confer jurisdiction, and “it

must be determined whether at the time the present action was commenced there was diversity

jurisdiction . . . and whether the amount in controversy” exceeded $75,000. In Perpetual Sec.,

Inc. v. Tang, 290 F.3d 132, 136 (2d Cir. 2002), the Second Circuit examined a case where a party

had moved to vacate an arbitration award and confirmed that there was no federal jurisdiction to

do so, absent either diversity and amount in controversy or a federal question. The court noted

that “although the parties appear to be diverse, the amount in controversy is less than the



                                                10
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 14 of 24



statutorily required $75,000” and, finding no federal question, instructed the district court to

dismiss the case for lack of subject matter jurisdiction. Id.

        Further, the federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §2201 does not

provide an independent basis for jurisdiction. In Correspondent Servs. Corp. v. First Equities

Corp. of Fla., 442 F.3d 767, 769 (2d Cir. 2006), the plaintiff “sought declaration of no liability”

in federal court. The court noted that the DJA “does not by itself confer subject matter

jurisdiction on the federal courts . . .. The asserted basis for jurisdiction in this case is 28 U.S.C.

§1332, requiring that the parties be diverse and that the amount in controversy exceed $75,000.”

Id. Moreover, a counterclaim does not impart federal jurisdiction where it is originally lacking.

Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (in evaluating subject matter jurisdiction in a

FAA motion to compel arbitration, ruling “[n]or can federal jurisdiction rest upon an actual or

anticipated counterclaim”).4

        Thus, in the case now before the Court, there must be an independent basis for

jurisdiction. There is none. There is no federal question alleged, and there is no amount in

controversy that would satisfy diversity jurisdiction.

        In the Court’s August 30, 2018 Order in this matter (DE No. 23), the Court dismissed the

original case. DE No. 23 at 4 (“Accordingly, the case is dismissed”). The Campaign’s motion to

confirm the arbitration award should therefore be considered a new action. It is clear, if this is a




4
  Notably, the Supreme Court’s decision in Vaden was superseded by statutory amendments
specifically to allow federal jurisdiction “over claims arising under the patent laws even when
asserted in counterclaims, rather than in an original complaint.” Vermont v. MPHJ Tech. Invs.,
LLC, 803 F.3d 635, 644 (1st Cir. 2015). The fact that Congress limited the expansion of federal
jurisdiction over matters asserted in counterclaims to patent cases reaffirms the principal that
federal jurisdiction may not be imparted by counterclaims generally.



                                                   11
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 15 of 24



new action, the amount in controversy is not met. See Notice of Motion (DE No. 29), requesting

a judgment in favor of the Campaign in the amount of $49,507.64.

        If the Court were to decide that the Campaign’s application is indeed a continuation of

the earlier case, then it is nonetheless clear that there is no diversity jurisdiction, because, once

again, there is no amount in controversy. The original complaint did state that there was

“diversity of citizenship,” which appears to be true. DE No. 2 at Section I. However, it said

nothing about the amount in controversy, and the relief sought was “declaratory relief that the

NDA is void and unenforceable.” DE No. 2 at Section IV. Ms. Denson’s original complaint,

therefore, was a zero-value complaint, and the Court did not and would not have diversity

jurisdiction over this matter – including the current motion.5 Correspondent Servs. Corp., 442

F.3d at 769. No counterclaim by the Campaign can constitute the basis for diversity jurisdiction.

Vaden, 556 U.S. at 60.

        b.      The Court Should Abstain Due to Parallel State Court Litigation

        Even if the Court were to determine it has subject matter jurisdiction, it should abstain

from deciding this matter because of the parallel State Court Action. As stated above, that

proceeding is parallel, deals primarily with issues of state law, was started first, is more

advanced, and for these and other reasons, the Court should abstain under the Colorado River

doctrine.

        In the declaratory judgment case of Colorado River Water Conservation Dist. v. United

States, 424 U.S. 800 (1976) the Supreme Court recognized that federal courts should abstain


5
 Ms. Denson was acting pro se at the time of the original complaint, and apparently the
Campaign, represented by counsel, did not raise the issue of subject matter jurisdiction to the
Court’s attention. Nonetheless, as the Second Circuit has ruled, “[n]otwithstanding any prior
proceedings, it is our obligation to raise the matter of subject matter jurisdiction “whenever it
appears from the pleadings or otherwise that jurisdiction is lacking.” Durant, Nichols, Houston,
Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 63 (2d Cir. 2009) (emphasis in original).



                                                  12
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 16 of 24



from exercising their jurisdiction where, inter alia, “there have been presented difficult questions

of state law bearing on policy problems of substantial public import.” In the later case of Moses

H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 14 (1983), the Court applied that

doctrine to the FAA, in a manner relevant here. Courts have also suggested that in applying this

analysis, a court may consider the “possibly ‘vexatious or reactive nature of either the federal or

the state litigation.’” D.A. Osguthorpe Family P'ship v. ASC Utah, Inc., 705 F.3d 1223, 1235

(10th Cir. 2013) (ruling abstention is proper under Colorado River from decision on motion to

compel arbitration).

       Courts in the Second Circuit have refined the abstention analysis to six primary factors:

“(1) the order in which the actions were filed; (2) whether either court has established

jurisdiction over a res in the action; (3) the relative inconvenience of the federal forum; (4)

whether federal or state law provides the rule of decision; (5) the desirability of avoiding

piecemeal litigation; and (6) whether the state action adequately protects the federal plaintiff's

rights.” Cong. Talcott Corp. v. Roslin, No. 95 CIV. 7698 (LAP), 1996 WL 499337, at *2

(S.D.N.Y. Sept. 4, 1996) (ruling abstention appropriate). Here, those six factors argue for

abstention. An additional threshold question is whether the proceedings are “parallel.”

“Lawsuits are considered ‘parallel’ if ‘substantially the same parties are contemporaneously

litigating substantially the same issue’ in both forums.” First Keystone Consultants, Inc. v.

Schlesinger Elec. Contractors, Inc., 862 F. Supp. 2d 170, 182 (E.D.N.Y. 2012) (abstention

warranted). As shown below, the threshold question and the six factors warrant abstention here.

       As to the threshold question, there is no doubt that the state and federal matters are

“parallel.” The parties are the same: Jessica Denson (Plaintiff) and Donald J. Trump for

President, Inc. (Defendant). As stated above, on December 4, 2018, Ms. Denson brought a




                                                 13
         Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 17 of 24



motion before the state court to vacate pursuant to New York Civil Practice Law and Rules

(“CPLR”) 7511. Bowles Dec. Ex. 9. Ms. Denson’s grounds were, inter alia, that the arbitrator

issued the awards despite that State Court’s decision that the matter was not arbitrable, that the

arbitrator exceeded his authority by ruling on the validity of the NDA, despite the fact that that

issue was never before him, and – most importantly here – that the award violates public policy

because it is illegal retaliation for Ms. Denson’s filing of claims of sex discrimination and

harassment. Id. at ¶ 10.

        The usual practice in these matters is for there to be a motion to vacate and a cross-

motion to confirm, or vice-versa. See, e.g., Help Me See, Inc. v. Wonderwork, Inc. for Poor,

Inc., 157 A.D.3d 455, 455 (1st Dep’t 2018). The Campaign could easily have cross-moved to

confirm the award under CPLR 7510 but chose not to do so. Instead, the Campaign has made

what is effectively a cross-motion before this Court, presumably engaging in forum shopping,

and compelling Ms. Denson to bring the current cross-motion to vacate. Under these

circumstances the Court should abstain.

                 1.    The State Court Action Was Filed First

        The State Court Action was filed first, and therefore this factor favors abstention. Ms.

Denson filed the State Court complaint on November 14, 2017. Bowles Dec., Ex. 1. Ms.

Denson filed her motion to vacate on December 4, 2018. Id. Ex. 9. Oral argument is scheduled

to be held on that motion on January 29, 2019. Id. Accordingly, the State Case is well advanced

on this issue.

        Defendant filed the current motion before this Court on December 21, 2018. DE No. 29.

As Ms. Denson has argued, this is effectively a new case, since the confirmation of these

arbitration awards has little or nothing to do with the Court’s earlier order. Even if the Court

were to consider Ms. Denson’s original complaint in this matter to be the filing date, that was on



                                                 14
          Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 18 of 24



March 26, 2018 (DE No. 2), and therefore was still filed after the State Court Action was filed.

Accordingly, this factor weighs in favor of abstention.

                 2.      There Is No Res

          This factor is neutral, as neither court has assumed control over any property in this

matter.

                 3.      The Convenience of The Forums Is Not A Factor

          This factor is neutral, as the courts at issue here are equally convenient.

                 4.      State Law Provides the Rule of Decision

          State law is at issue here, and this factor weighs heavily in favor of abstention. As stated

above, a critical issue to be determined here is whether the awards – and indeed the whole

Arbitration – was retaliatory to Ms. Denson’s filing of a sex discrimination and harassment

lawsuit. Given that the Arbitration Demand clearly states “[s]he breached her obligations . . . in

connection with a lawsuit she filed against claimant in New York Supreme Court,” Bowles Dec.

Ex. 2, Ms. Denson contends that the arbitration cannot be anything other than retaliatory, and

therefore in violation of both public policy and New York law. Although, as discussed below,

federal, state and local law and public policy are in strong accord on the subject, since the State

Court Action arises under NYCHRL, this is clearly a matter of state law and state public policy

and should be decided by the state court. This factor weighs heavily in favor of abstention.

                 5.      There Is A Danger of Piecemeal Litigation

          The danger of piecemeal litigation is clear and argues for abstention. Ms. Denson has

moved to vacate the arbitration award in the State Court Action, the Campaign has moved to

confirm the award in this Court, and Ms. Denson now cross-moves, as she must, to vacate the

award here as well. There is always a danger that the two courts, relying on the same facts, reach

different answers. As Colorado River teaches, this is to be avoided if possible.



                                                    15
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 19 of 24



               6.      The State Action Adequately Protects the Campaign’s Rights

       Finally, the state court can adequately protect the Campaign’s rights under state law.

CPLR 7510 clearly allows (and in fact compels) New York courts to confirm arbitration awards

if they are not vacated; New York courts are also no strangers to application of the FAA. If the

state court determines that the awards are proper, there is no doubt that the state court can

confirm them. Accordingly, this factor weighs in favor of abstention.

       Evaluating all the factors above, this case clearly calls for abstention, even if the Court

ultimately determines that it has jurisdiction. Accordingly, Ms. Denson respectfully requests that

the Court deny the motion and dismiss the case.

       c.      Confirmation Of The Awards Should Be Denied; Instead, They Both Should Be
               Vacated

               1.      Arbitrator Kehoe’s Awards Exceeded His Authority

       Section 10 of the FAA (9 U.S.C. §10) and CPLR 7511(b)(2) each provide for vacatur of

an arbitration award issued by an arbitrator in excess of his authority. In the case of the awards

at issue here, Arbitrator Kehoe exceeded his authority in two critical respects and, as a result, his

awards should be vacated.

       First, the awards exceeded Arbitrator Kehoe’s authority because he continued arbitrating

a dispute that a court of competent jurisdiction, i.e. Justice Bluth in the State Court Action, found

non-arbitrable in the State Court Order. Indeed, she made that finding resoundingly,

commenting that “it isn’t even a close question.” State Court Order at 4. The Campaign is thus

left with the fallacy that this Court, in finding in the Federal Court Order that Ms. Denson must

arbitrate any claim as to the NDA’s invalidity, specifically compelled or authorized Arbitrator

Kehoe to decide that question in the Arbitration. However, the Campaign’s fallacy sets up a

conflict between the State Court Order and the Federal Court Order, whereas the Federal Court




                                                 16
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 20 of 24



Order harmonized the two, recognizing that there is no conflict between finding the issues raised

in the Arbitration – which did not include Ms. Denson’s invalidity claim – are non-arbitrable,

while finding her invalidity claim to be arbitrable. As noted above, Ms. Denson plans to pursue

the arbitration of her invalidity claim, as directed by the Federal Court Order, by commencing a

class arbitration before the AAA. Denson Dec. ¶ 11.

       Second., Arbitrator Kehoe exceeded his authority in ruling on the NDA’s validity even

though neither Ms. Denson nor the Campaign placed that issue before him. “If arbitrators rule

on issues not presented to them by the parties, they have exceeded their authority and the award

must be vacated.” Fahnestock & Co. v. Waltman, 935 F.2d 512, 515 (2d Cir. 1991); see also

Melun v. Strange, 898 F. Supp. 990, 992 (S.D.N.Y. 1990) (“courts will vacate an award where

the arbitrator has ruled on issues not presented to him by the parties”) (collecting cases);

Colorado Energy Mgt., LLC v. Lea Power Partners, LLC, 114 A.D.3d 561, 564 (1st Dept 2014)

(same); CPLR 7511(b)(1)(iii).

       In rendering the Partial Award, Arbitrator Kehoe went to unexplainable lengths to rule

against Ms. Denson, a non-participating pro se litigant, on issues not before him in the

Arbitration. Chief among these is his use of Ms. Denson’s September 7, 2018 letter as a basis

for indicating that Ms. Denson had raised the validity and enforceability of the NDA in the

Arbitration, then going on to rule “the [NDA] is valid and enforceable” because “[Ms. Denson]

has not submitted any law or argument” in support of such a finding. Partial Award at 3.

       The Arbitrator’s thought process rejects reality: the letter does not submit law or

argument because Ms. Denson was not participating in the Arbitration and was writing to inform

the tribunal of the State Court Order finding the subject matter of the Arbitration non-arbitrable.

The letter does not by its words, and Ms. Denson did not by her words, intend to place the issue




                                                 17
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 21 of 24



of the validity or enforceability of the NDA before Mr. Kehoe for decision. At minimum, if that

is what Arbitrator Kehoe believed Ms. Denson’s letter had done, an invitation to the parties to

brief this important issue should have ensued before issuing the Partial Award, which itself

validates the NDA in cursory fashion, without any authority or analysis.6 Instead, Arbitrator

Kehoe threw caution to the wind and seemingly bent over backwards to rule in the Campaign’s

favor. His awards should therefore be vacated.

               2.      The Awards Violate Public Policy

       The United States Supreme Court and Second Circuit Court of Appeals have long held

that a court may not enforce, and must vacate, an arbitral award that violates public policy. W.R.

Grace & Co. v. Local Union 759, Int’l Union of United Rubber Workers, 461 U.S. 757, 766

(1983); Local 97, IBEW v. Mohawk Power Corp., 196 F.3d 117, 125 (2d Cir. 1999) (citing W.R.

Grace and stating “[a] court may vacate an arbitral award on public policy grounds”); Diapulse

Corp. of America v. Carba, Ltd., 626 F.2d 1108, 1110 (2d Cir. 1980) (“[a]lthough contravention

of public policy is not one of the specific grounds for vacation set forth in section 10 of the

Federal Arbitration Act, an award may be set aside if it compels the violation of law or is

contrary to a well accepted and deep rooted public policy”). Determination of whether an award

violates public policy is a matter only for the courts to decide, not the arbitrator. W.R. Grace,

461 U.S. at 766.

       Public policy for these purposes is defined as “some explicit public policy that is well

defined and dominant, and is to be ascertained by reference to the laws and legal precedents and

not from general considerations of supposed public interests.” United Paperworkers Int'l Union

v. Misco, Inc., 484 U.S. 29, 43 (1987), quoting W.R. Grace, 461 U.S. at 766 (internal quotations


6
  Likewise, Arbitrator Kehoe failed to identify a single statement or fact that could support a
finding that Ms. Denson violated the NDA by anything said on her Twitter of GoFundMe pages.



                                                 18
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 22 of 24



omitted). The court in Consolidated Edison v. Utility Workers' Union of Am., No. 95-cv-1672,

1996 U.S. Dist. LEXIS 9182, at *6 (S.D.N.Y. July 3, 1996) (also available on Westlaw at 1996

WL 374143) described the analytic process as follows:

       To determine whether an arbitration award is contrary to public policy, the first
       step is to identify the public policy at issue. The doctrine is only applicable where
       the public policy is well-defined and dominant as "ascertained by reference to the
       laws and legal precedents and not from general considerations of supposed public
       interests." The determination of the relevant public policy is for the court. Once
       the public policy is identified, the question becomes whether enforcement of the
       arbitration award would violate that policy.

(citations omitted).

       In this instance the public policy at issue is set forth in the legion of federal, state and

local statutes that prohibit retaliation against employees for bringing or participating in

proceedings to oppose unlawful workplace conduct. In the case of sex discrimination and

harassment as Ms. Denson alleges in the State Court action, laws on the federal, state and local

level prohibit the Campaign from retaliating against Ms. Denson for asserting such claims in

court or before an administrative agency: Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§2000e-3(a); the New York State Human Rights Law, Executive Law §296(7); and NYCHRL,

NYC Admin. Code §8-107(7). Numerous other laws contain comparable provisions protecting

employees from retaliation for bringing or participating in proceedings to redress unlawful

workplace conduct. See, generally, Fact Sheet: Retaliation Based on Exercise of Workplace

Rights Is Unlawful, published jointly by the United States Department of Justice, National Labor

Relations Board, United States Department of Labor and the Equal Employment Opportunity

Commission (copy provided at Bowles Dec. Ex. 12). These are fundamental provisions of

federal, state and local employment and civil rights laws designed to empower employees to

enforce the law without fear of retribution, not mere considerations of public interest.




                                                  19
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 23 of 24



       Arbitrator Kehoe’s awards violate these bedrock public policies by sanctioning

weaponization of the NDA to retaliate against an employee like Ms. Denson – who did nothing

more than exercise her right to bring a statutory sex discrimination and harassment claim

pursuant to NYCHRL. The Campaign’s Demand for Arbitration leaves no doubt on this: it

brought the Arbitration contending Ms. Denson “breached her obligations by publishing certain

confidential information and disparaging statements in connection with a lawsuit she filed

against claimant in New York Supreme Court.” Bowles Dec. Ex. 2 (emphasis added).

       Very simply, if Ms. Denson had not sued for sex discrimination and harassment, there

would be no Arbitration. The Campaign also makes clear what it wants from Ms. Denson as a

result of her decision to pursue a sex discrimination and harassment suit: “compensatory

damages, punitive damages; and all legal fees and costs incurred in connection with this

arbitration.” It is hard to imagine a more flagrant, in terrorem tactic to discourage Ms. Denson,

or any other employee, contractor or volunteer who signed an identical NDA, from pursuing any

kind of claim of workplace misconduct. As Arbitrator Kehoe’s awards authorize and reward

such retaliation against an individual for pursuing her workplace rights, the awards should be

vacated as violative of public policy.




                                                20
        Case 1:18-cv-02690-JMF Document 40 Filed 01/18/19 Page 24 of 24



IV.    CONCLUSION

       For the foregoing reasons, and for the reasons set forth in the accompanying declarations

and exhibits, Ms. Denson once again respectfully urges the Court to deny the Campaign’s motion

to confirm arbitration awards and, to the extent the Court considers the merits, to grant her cross-

motion to vacate.

Dated: New York, New York
       January 18, 2019


THE LAW OFFICE OF DAVID K. BOWLES, PLLC



_____________________________
David K. Bowles
14 Wall Street, 20th Floor
New York, New York 10005
Tel. (212) 390-8842
Fax (866) 844-8305
DKB@LawDKB.com

THE LAW OFFICE OF MAURY B. JOSEPHSON, P.C.



_____________________________
Maury B. Josephson, Esq.
626 RXR Plaza
Uniondale, New York 11556
Tel. (516) 343-0090
Fax (516) 977-1315
Email: mbjlaw@verizon.net

Attorneys for the Plaintiff




                                                21
